Allen, J.
1. The levy was not rendered invalid by the misdescription of the length of the boundary line on Essex Street. The monuments referred to were plain. On the east the land *193was bounded by the westerly line of the railroad; northerly about ninety feet on Essex Street; westerly by an embankment thirty feet wide. There was but one embankment visible, its distance from the westerly line of the railroad being about one hundred and seventy-one feet. To any one examining the premises, the eastern and western boundaries were obvious. By the original- deed to the demandant, his lot was only ninety-three •jYj feet on Essex Street. By subsequent arrangements with the Essex Company, the position of the embankment at its northerly end by Essex Street had been moved about seventy-eight feet to the west, and a triangular lot bounded about seventy-eight feet on the north had been conveyed to the demandant. The return of the officer refers to the demandant’s original deed, and adds that his description is subject to any changes made by agreement in the boundary line of the embankment. The misdescription of the length of the northerly line is partly corrected by this reference, and, the existing monuments on both sides being plain, the misdescription does not avoid the levy, although the levy was by sale, and not by extent. There was no fraudulent intent to mislead. Baker v. Baker, 125 Mass. 7. Buffum v. Deane, 8 Cush. 35. Chappell v. Hunt, 8 Gray, 427. Noble v. Googins, 99 Mass. 231. George v. Wood, 7 Allen, 14.
2. The statement in the officer’s return that he adjourned the sale “ deeming it for the interest of all parties concerned,” is sufficient, without saying also that he deemed it “ expedient.” Sanborn v. Chamberlin, 101 Mass. 409, 417.

Judgment affirmed.